DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory.  Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “PREVENTING PRINT DATA FROM BEING TRANSMITTED WHEN PRINTER IS IN A BUSY STATE.”

The claims have been amended as follows:
This application is in condition for allowance except for the presence of claims 6-17 and 19 directed to inventions nonelected without traverse. Accordingly, claims 6-17 and 19 have been canceled.
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent No. 4,958,298 to Okamoto discloses a BUSY signal is raised to a high (H) level so as to prohibit subsequent data from being transmitted to a printer from a host computer (Okamoto, col. 4, lines 4-7).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, controlling the first transmitting unit to prohibit the transmission of the corresponding first printing information job to the printer without prompting a user to cancel the first printing information job; and if the state information indicates the state in which the second printing information job is currently being printed or the state in which the second printing information job is to be printed, the second printing information job being associated with a user identifier that is a different user identifier different from a user identifier associated with the first printing information job, the controller controls the first transmitting unit to prohibit the transmission of the first printing information lob to the printer, and the user identifiers each belong to one of a plurality of groups that are predetermined and if the state information indicates the state in which the second printing information job is currently being printed or the state in which the second printing information job is to be printed, the second printing information job being associated with the different user identifier belonging to the group that is a different group and that is different from the group to which the user identifier in the first printing information job belongs, the controller controls the first transmitting unit to prohibit the transmission of the first printing information job, in conjunction with the remaining limitations of claim 1.

In regard to claim 18, the claim recites essentially the same allowable subject matter as claim 1, and is therefore allowable for at least the same reasons as claim 1. 

In regard to claims 4-5, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/9/2021